     Case 2:20-cv-01431-KJM-DMC Document 63 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALVARY CHAPEL OF UKIAH, et al.,                  No. 2:20-CV-1431-KJM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action. An

18   initial scheduling conference was held on November 18, 2020, before the undersigned in

19   Redding, California. Mariah Gondeiro, Esq., appeared telephonically for Plaintiffs. Charlotte

20   Scott, Esq., Jonathan Eisenberg, Esq., and Brad Stephens, Esq., appeared telephonically for

21   Defendants. Upon consideration of the joint status report on file in this action, discussion with

22   the parties, and good cause appearing therefor, the Court will, by this order, set a schedule

23   pursuant to Federal Rule of Civil Procedure 16(b).

24                  1.      No further joinder of parties or amendments to the pleadings is permitted

25   without stipulation or leave of Court for good cause shown.

26                  2.      Jurisdiction and venue are not contested.

27                  3.      The parties shall exchange initial disclosures pursuant to Federal Rule of

28   Civil Procedure 26(a) by December 9, 2020.
                                                        1
     Case 2:20-cv-01431-KJM-DMC Document 63 Filed 12/02/20 Page 2 of 2


 1                  4.     All non-expert discovery shall be completed and all motions pertaining to

 2   discovery shall be noticed to be heard by November 9, 2021.

 3                  5.     The parties shall exchange initial lists of expert witnesses no later than

 4   November 23, 2021, and lists of rebuttal experts no later than December 14, 2021. Such

 5   disclosures must be made pursuant to Federal Rule of Civil Procedure 26(a)(2)(A) and (B). The

 6   parties are reminded of their obligation to supplement these disclosures when required under

 7   Federal Rule of Civil Procedure 26(e).

 8                  6.     All expert discovery shall be completed and all motions pertaining to

 9   discovery shall be noticed to be heard by January 24, 2022.

10                  7.     A settlement conference is set before the undersigned in Redding,

11   California, on January 27, 2022, at 9:00 a.m.

12                  8.     All dispositive motions shall be noticed to be heard by February 28, 2022.

13                  9.     The pre-trial conference and trial dates will be set by separate order.

14                  IT IS SO ORDERED.

15

16   Dated: December 2, 2020
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
